Roberts, J.
The plea denying, under oath, the execution of the note, as described in the petition, shows the difference to be, that the note sued on has a scroll with the word seal written in it, opposite the name of one of the payees, and a scroll, without anything written in it, opposite that of the other defendant, who is now sued; and the note alleged and admitted by the plea to have been executed, is without any scroll or seal "of any sort.
We think the court erred in sustaining exceptions to this plea. The addition of a seal to the first name has been held to be sufficient to make it a sealed instrument, as to all the signers. A scroll, with the word “ seal” written in it, is a seal, as it was decided in the case of English v. Helms, 4 Texas Rep. 228.
Attaching a seal to an instrument, usually called a note, gives increased effect to its apparent validity, so far that a payee cannot impeach the consideration, otherwise than by a sworn plea. (Hart. Dig. Art. 710.) The difference, therefore, is material It is not analogous to the case of Reed v. Roark, 14 Texas Rep. 830, where a note in pencil was re-written with ink, without any other change. Judgment reversed and cause remanded.
Reversed and remanded.